Criminal Term erred in denying defendant’s motion to suppress for lack of standing. Because his possession is wrongful, a thief driving a stolen car lacks standing to challenge a search of the vehicle. Nonetheless, the wrongful possession does not vitiate standing that the thief otherwise has. Accordingly, he is still entitled to challenge unlawful interference with his person and thus may challenge a search of the car as the fruit of an illegal arrest (LaFave & Israel, Criminal Procedure § 9.1).
Nonetheless, the police officer had probable cause to arrest defendant. The officer had observed the vehicle traveling at speeds in excess of 85 miles per hour, cutting from lane to lane. In attempting to elude the officer, defendant accelerated to. 100 miles per hour and hit a curb and flipped over. Such conduct *909gave reasonable grounds to believe that defendant had committed the crimes of reckless endangerment and reckless driving (see, People v Simpson, 99 AD2d 555).
The remaining contentions have been considered to the extent they have been preserved for appellate review and have been found to be without merit. Titone, J. P., Lazer, Thompson and Rubin, JJ., concur.